Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellavance (US 5421080 A; 6/6/1995; cited in IDS).
Regarding claim 1, Bellavance teaches a conductor arrangement for connection to a miniature sensor (Fig. 10; Col. 13 line 14 “sensor”), comprising:
a first conductor wire (Fig. 10, conductive elements 19);
a second conductor wire (Fig. 10, conductive elements 19);
a dummy wire forming an insulating spacer between and bonded to the first and second conductor wires (Fig. 10, spacers 46), wherein the first and second conductor wires and the dummy wire form a flat conductor array (Fig. 10; Col. 14 lines 20-35, having the same diameter means cross section is flat);
wherein the maximum lateral dimension (w) of the conductor arrangement, perpendicular to the wire length direction, is less than 500µm (Col. 14 line 32-33).
Regarding claim 2, Bellavance teaches wherein the first and second conductor wires each comprise a metal core and an insulation shroud (Col. 12 lines 2-15).
Regarding claim 3, Bellavance teaches wherein each metal core has a diameter of less than 100 µm, for example less than 50 µm (Col. 14 lines 28-30).
Regarding claim 5, Bellavance teaches wherein the spacer comprises an insulating cylinder (Fig. 10, 46; Col. 12 lines 16-20; Col. 14 line 24).
Regarding claim 6, Bellavance teaches wherein the spacer has an outer diameter equal to the outer diameter of each conductor wire (Fig. 10; Col. 14 lines 24-25).
Regarding claim 8, Bellavance teaches a sensor arrangement (Col. 5 lines 20-25) comprising:
a sensor module having first and second connection pads (Fig. 19-20; Col. 5 lines 20-25); and
a conductor arrangement as claimed in claim 1 (see claim 1 above), wherein the first and second conductor wires each comprise a bare end portion which is connected to a respective one of the connection pads (Fig. 19-20; Col. 8 lines 48-57; Col. 16 line 51 to Col. 17 line 12).
Regarding claim 9, Bellavance teaches wherein the bare end portions are straight (Fig. 19-20).
Regarding claim 10, Bellavance teaches wherein each bare end portion is connected to the respective connection pad by soldering or welding (note that this claim is interpreted as product by process claim; see MPEP 2113. Fig. 19-20; Col. 16 lines 24-35). 
Regarding claim 11, Bellavance teaches wherein the pitch of the first and second conductor wires is equal to a pitch of the first and second connection pads, wherein for example the pitch is between 30 and 200µm (Fig. 19-20; Col. 11 lines 1-9; Col. 16 lines 24-35; Col. 16 line 51 to Col. 17 line 12).
Regarding claim 12, Bellavance teaches wherein the sensor module comprises a pressure sensor (Col. 9 lines 20-30, 45-55) and/or a flow sensor and/or a temperature sensor and/or an ultrasound transducer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellavance as applied to claim 2 above.
Regarding claim 4, Bellavance does not teach wherein each insulating shroud (6) has thickness of less than 40 µm, for example less than 20 µm. However, in another embodiment, Bellavance teaches wherein each insulating shroud (6) has thickness of less than 40 µm, for example less than 20 µm (Col. 13 lines 60-62). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bellavance to include this dimension because this .

Claims 7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellavance as applied to claims 1, 8 above, in view of Samuelsson (US 20110201906 A1; 8/18/2011; cited in IDS).
Regarding claim 7, Bellavance does not teach wherein there are exactly two conductor wires. However, Samuelsson teaches in the same field of endeavor (Abstract) using only two wires (Fig. 4; [0046]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bellavance to only use two wires as taught by Samuelsson because this is all that is needed in order to operate the device (Fig. 4; [0046]). 
Regarding claim 13, Bellavance does not teach comprising a guidewire sensor arrangement. However, Samuelsson teaches in the same field of endeavor (Abstract) a guidewire sensor arrangement (Fig. 7; [0002]; [0008]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bellavance to include this feature as taught by Samuelsson because is a form factor for obtaining in vivo physiological sensing data (Fig. 7; [0002]-[0003]; [0008]).
Regarding claim 14, Bellavance teaches a sensor arrangement as claimed in claim 8 (see claim 8 above). Bellavance does not teach a guidewire. However, Samuelsson teaches in the same field of endeavor (Abstract) a guidewire sensor arrangement (Fig. 7; [0002]; [0008]). Thus it would have been obvious to a person of .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellavance and Samuelsson as applied to claim 14 above, and further in view of Ahmed (US 20130030303 A1; 1/31/2013).
Regarding claim 15, the combination of Bellavance and Samuelsson teaches:
a guidewire as claimed in claim 14 (see claim 14 above); 
The combination of Bellavance and Samuelsson does not teach a catheter or stent which is adapted to be guided over the guidewire. Note that Bellavance teaches a catheter that is placed into body via “over the needle” procedure (Bellavance Col. 9 lines 20-30, 45-55). However, Ahmed teaches in the same field of endeavor (Abstract) a catheter or stent which is adapted to be guided over the guidewire ([0006] “catheter support”; [0009]; [0068]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bellavance and Samuelsson to include this feature as taught by Ahmed because this enables better and more accurate measurements ([0003]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792